UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6345



DOUGLAS ALAN JARVIS,

                Petitioner - Appellant,

          v.


PATRICIA R. STANSBERRY, Warden of the Federal Correctional
Complex in Petersburg, Virginia,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00094-RAJ-TEM)


Submitted:   July 31, 2008                 Decided:   August 20, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Alan Jarvis, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Douglas Alan Jarvis appeals the district court’s order

denying his motion for contempt.    We have reviewed the record and

find no reversible error.   Accordingly, although we grant leave to

proceed in forma pauperis, we affirm the district court’s order.

Jarvis v. Stansberry, No. 2:07-cv-00094-RAJ-TEM (E.D. Va. filed

Feb. 19 & entered Feb. 20, 2008).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                -2-